Citation Nr: 1518822	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  14-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for multiple myeloma. 

2.  Entitlement to service connection for AL amyloidosis.

3.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease (IHD).

4.  Entitlement to service connection for lung cancer.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to a rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1951 to September 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for multiple myeloma, amyloidosis, lung cancer, and prostate cancer, granted service connection and assigned a 10 percent rating for asbestosis, and continued a denial of service connection for a heart disability, respectively.  In his February 2014 substantive appeal, the Veteran requested a Board hearing, but he subsequently withdrew his request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The issue of specially adapted housing or special home adaptation grant has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam.

2.  The Veteran's duties as a refrigeration and air conditioning technician and mechanical superintendent during his service at Nakhon Phanom Royal Thai Air Force Base in Thailand from May 1969 to May 1970 did not place him on or near the base perimeter where he would have been directly exposed to tactical herbicides.

3.  Multiple myeloma, AL amyloidosis, and a heart disability were not shown to have manifested in service or for many years thereafter, and such diseases are not shown to otherwise be related to his service.

4.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of lung cancer.

5.  It is not shown that the Veteran has, or during the pendency of the claim has had, a diagnosis of prostate cancer.

6.  The Veteran's service-connected asbestosis is not productive of forced expiratory volume (FEV) of 74 percent or lower, or diffusion capacity of the lung for carbon monoxide (DLCO) of 65 percent predicted or less.


CONCLUSIONS OF LAW

1.  Service connection for multiple myeloma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Service connection for AL amyloidosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

4.  Service connection for lung cancer is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

5.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

6.  A rating in excess of 10 percent for asbestosis is not warranted.  38 U.S.C.A.     §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2010 and September 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records have been secured.   The RO also obtained his pertinent postservice treatment records and arranged for a VA respiratory examination (to assess his asbestosis) in June 2011.  The RO did not arrange for VA examinations with respect to the claims of service connection for multiple myeloma, AL amyloidosis, a heart disability, lung cancer, and prostate cancer.  The Board has considered whether such examinations are necessary.  Absent any competent (medical) evidence suggesting that his multiple myeloma, amyloidosis, or heart disability may be associated with his service, or that he has current diagnoses of lung cancer and/or prostate cancer, examinations to secure medical nexus opinions are not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board notes that the RO did schedule the Veteran for an examination in December 2013 to assess the current severity of his asbestosis; however, he failed to report.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including cardiovascular disease and malignant tumors), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for cardiovascular disease and malignant tumors) following discharge from service.  38 U.S.C.A. § 1112;            38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Multiple Myeloma, AL Amyloidosis, Heart Disability

The Veteran asserts that he is entitled to service connection for multiple myeloma, amyloidosis, and ischemic heart disease due to exposure to herbicides while stationed in Thailand at the Nakhon Phanom Royal Thai Air Force Base from May 22, 1969 to May 22, 1970.  He reported that in his duties as a refrigeration technician and maintenance technician, he walked and worked on the perimeter of the base and he also worked with Thailand nationals in the fields.  He further stated that his laundry was washed in contaminated water in the river and stated that he attended funerals for Thai workers in the countryside.  The Veteran indicated that he assisted the military foreman in the electric shop and assisted the water plant foreman in checking wells (which he contends had contaminated water).  He additionally reported transporting barrels to the flight line, which he alleges contained herbicides.  The Veteran contends that as a result of his exposure, he began going on sick-calls and experienced vomiting, diarrhea, coughing, headaches, and redness in his throat.  See July 2012 statements.

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A.                § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Diseases associated with such exposure include multiple myeloma, amyloidosis, and ischemic heart disease/coronary artery disease.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R.                § 3.307(a)(6)(iii).

In this case, there is no evidence the Veteran served in the Republic of Vietnam, nor does he argue such service.  In October 2010, a PIES response indicates that they are unable to determine whether this Veteran served in the Republic of Vietnam.  A review of the Veteran's service personnel records does not show he served in the Republic of Vietnam.  

The Board is aware that the Veteran is in receipt of the Vietnam Service Medal.  However, the Veteran served in Thailand from May 1969 to May 1970 and according to VBA Fast Letter 09-20 (May 6, 2009), Thailand was a staging area for aircraft missions over Vietnam, and many veterans who assisted with these missions received the Vietnam Service Medal for their support of the war effort.  Therefore, not having served in the Republic of Vietnam, he is not presumed to have been exposed to an herbicide agent in Vietnam.  38 U.S.C.A. § 1116(f).

The Veteran instead contends that he was exposed to herbicides while stationed in Thailand at the Nakhon Phanom Royal Thai Air Force Base.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Nakhon Phanom.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1).  VA has identified three military occupational specialties: security policeman, security patrol dog handler and member of a security police squadron, as specialties whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  VA has not extended the same special consideration to all those who had contact with the air base perimeter.  Those with periodic or occasional contact with the air base perimeter, but whose duty stations were not located on the perimeter, are not entitled to special consideration.  See M21-1, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the Veteran must show that his duties placed him on or near the perimeters for a significant period of time.

Service personnel records confirm that the Veteran was stationed at Nakhon Phanom Royal Thai Air Force Base where herbicides were presumptively used along the base perimeter.  The Veteran's military occupational specialty was a refrigeration and air conditioning technician and a mechanical superintendent.  The Veteran does not contend that he performed security patrols or other service-related duties along the perimeter.  Instead, he has indicated exposure from walking and working on the perimeter of the base and by working with Thailand nationals in the fields due to his duties as a refrigeration technician and maintenance technician. 

A review of the Veteran's service personnel records reflects that the veteran's duties as a refrigeration and air conditioning technician were to be responsible for proper operation of the many complex utility systems through his control from the mechanical control board and to direct operation of those systems required to insure proper environmental conditions for the sensitive computers located throughout the complex.  His personnel records further show that he supervised the repairs to the steam boiler in the base laundry, assisted the heating shop in all phases of their work, and averted an unscheduled shut down of the utility systems.  The evidence does not show or suggest that the Veteran's duties required him to be on or near the perimeter within the areas where herbicides were used.  Further, while the Veteran indicated he walked on the perimeter of the base, the Board notes that special consideration is not intended to be conferred to those who occasionally entered the perimeter area, otherwise no recitation of duties or specific military occupational specialty would be necessary.

Additionally, a response from the Joint Services Records Research Center (JSRRC) indicates that the histories document the 56th Civil Engineering Squadron's mission was to acquire, contract, maintain, and operate real property facilities at Nakhon Phanom Air Force Base...and provide related management, engineering, and other support work and services.  This response further indicates that the available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Nakhon Phanom Air Force Base, Thailand during the requested time (April through June 1969).

Considering the above, the Board finds that the evidence does not show that the Veteran's duties as a refrigeration and air conditioning technician and a mechanical superintendent at Nakhon Phanom Royal Thai Air Force Base placed him on or near the base perimeter where he would have been directly exposed to tactical herbicides.  Therefore, the Board is unable to find that the Veteran was exposed to herbicides during his service in Thailand.    

Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.                38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is not in dispute that the Veteran has multiple myeloma, coronary artery disease, and amyloidosis, as such disabilities have been shown to be diagnosed since 2010.  There is however no evidence that such disabilities were manifested in service.  His STRs include no mention of complaint, symptom, or diagnosis of such diseases.  Likewise, there is no evidence that a cardiovascular disability was manifested in the first year following the Veteran's discharge from service in September 1977 (nor is it so alleged).  Notably, the first indication of these diseases is not until 2010, over 30 years after his discharge from service.  Consequently, service connection for multiple myeloma, amyloidosis, and/or a heart disability on the basis that such diseases became manifest in service, and persisted, or on a presumptive basis (for a cardiovascular disability as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no medical evidence pertaining to multiple myeloma, amyloidosis, or a heart disability that includes an opinion somehow directly linking such disabilities to the Veteran's service.  The Veteran's theory of entitlement to service connection for such diseases appears to be strictly one of presumptive service connection under 38 U.S.C.A. § 1116 (i.e., based on a presumption of exposure to Agent Orange in Thailand), which theory, as noted above, has been found to be unsupported.

The Board has considered the Veteran's statements alleging that his multiple myeloma, amyloidosis, and heart disability are related to his service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not multiple myeloma, amyloidosis, and coronary artery disease (current disabilities) may be related to service that ended more than 30 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such are related to service.  Consequently, his opinion in these matters is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's multiple myeloma, amyloidosis, or a heart disability may be related to his service.  Without any competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims of service connection for multiple myeloma, amyloidosis, and a heart disability.  Therefore, the appeal in these matters must be denied.

Lung Cancer, Prostate Cancer

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Following a review of the record, the Board notes that there is nothing to suggest that the Veteran has current diagnoses of lung cancer and/or prostate cancer.  His postservice treatment records show that he has a history of benign prostatic hypertrophy, and not prostate cancer.  Notably, a March 2005 pathology consultation record notes a diagnosis of benign prostate tissue showing focal glandular atrophy with chronic inflammation; no evidence of malignancy.  Regarding the lungs, on June 2011 VA respiratory examination, lung cancer was not diagnosed.

The Board has considered the Veteran's lay statements to the effect that he has such disabilities due to service.  However, although he is competent to testify to symptoms, the diagnosis of lung cancer and/or prostate cancer cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau, 492 F.3d at 1376-77.  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) lung cancer and/or prostate cancer.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating - Asbestosis

The Veteran contends that his asbestosis warrants a rating greater than 10 percent.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected asbestosis is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this code, a 10 percent evaluation is assigned in cases of Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 kl/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

If the DLCO (SB) test is not of record, an evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When the pulmonary function tests are not consistent with clinical findings, an evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).

When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R.                § 4.96(d)(5).

When there is a disparity between the results of different pulmonary function tests forced expiratory volume in one second (FEV-1) and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.        38 C.F.R. § 4.96(d)(6).

Here, the pertinent evidence includes a June 2011 VA examination report reflecting that the Veteran reported generalized weakness, poor appetite, and loss of weight in the past year.  He reported a lack of energy and denied a history of any respiratory symptoms.  He further denied exertional dyspnea, cough, sputum production, chest pain, or wheeze.  The examiner indicated that a June 2011 PFT did not reveal airflow limitation.  The TLC was at a lower limit of normal, suggesting mild thoracic restriction.  There were no diffusion defects.  Spirometry showed pre-bronchodilator FVC of 71 percent predicted and post-bronchodilator FVC of 75 percent predicted.  DLCO testing showed 72 and 75 percent predicted.

The examiner also indicated that a June 2011 Chest CT scan showed mild calcified and noncalcified pleural plagues bilaterally.  There were a few bilateral tiny nodules seen, but there was no evidence of interstitial pulmonary fibrosis.  The examiner concluded that there was no clinical radiographic or physiologic (pulmonary function test/diffusing capacity of lung for carbon monoxide [DLCO]) evidence for asbestosis, which requires the presence of pulmonary interstitial fibrosis.

Considering the above evidence, the Veteran's asbestosis does not meet or approximate the criteria for the next higher, 30 percent, rating under Code 6833.  Spirometry shows that his post-bronchodilator FVC score was 75 percent predicted, which is squarely within the criteria for a 10 percent rating.  His DLCO scores were 72 and 75 percent predicted, which are also squarely within the criteria for a 10 percent rating.  Accordingly, the Board finds that the pulmonary function test results do not support a rating in excess of 10 percent under Code 6833.

The Board has considered other potentially applicable diagnostic codes; however, the Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  While the diagnostic codes for other respiratory disorders such as chronic obstructive pulmonary disease (Code 6604) provide for higher ratings on the basis of FEV-1 and FEV-1/FVC test results, there criteria are not applicable in the Veteran's case.

The Board has also considered the Veteran's statements regarding the severity of his asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  However, here, on June 2011 VA examination, the Veteran denied a history of any respiratory symptoms.  He denied exertional dyspnea, cough, sputum production, chest pain, and wheeze.  Further, the medical evidence does not suggest that an evaluation in excess of 10 percent is warranted.   

The Board has considered whether referral of the asbestosis disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, he has alleged generalized weakness, poor appetite, and loss of weight.  However, he has denied any history of respiratory problems.  The Board finds that his asbestosis symptoms are contemplated by the 10 percent rating currently assigned, as the rating provides for the lung impairment that he experiences as evidenced by his post-bronchodilator FVC score of 75 percent predicted and his DLCO scores of 72 and 75 percent predicted.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show or suggest that the Veteran's asbestosis disability impacts on his ability to work.  While the Veteran is currently not working and is unfortunately in a Hospice facility, it appears that this is due to a non-service connected disability/illness.  Notably, the Veteran does not contend that his asbestosis prevents him from working or that he is currently unemployed due to this disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  


ORDER

The appeals seeking service connection for multiple myeloma, AL amyloidosis, a heart disability, lung cancer, and prostate cancer are denied.

The appeal seeking a rating in excess in 10 percent for asbestosis is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


